Citation Nr: 0417404	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  95-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for pulmonary disease.

2.  Evaluation of headaches, currently rated as 30 percent 
disabling.

3.  Evaluation of post-traumatic stress disorder, currently 
rated as 10 percent disabling.

4.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to March 
1991.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied service connection for asthma in July 
1994, and the veteran appealed its decision.  A hearing was 
held at the RO in April 1995.  The Board of Veterans' Appeals 
(Board) remanded the claim to the RO in June 1996.  

The RO granted service-connection for headaches and rated 
them as noncompensable in March 1998.  In July 1998, the 
appellant perfected an appeal of that decision and requested 
a travel board hearing.  In March 2000, the RO evaluated the 
veteran's headaches as 30 percent disabling effective from 
April 7, 1997.

The veteran had perfected an appeal of the assignment of a 10 
percent evaluation for PTSD.  In August 2000, the RO denied a 
total rating for compensation based upon individual 
unemployability.  An appeal of the denial was perfected.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In July 1998, the veteran requested a Board travel board 
hearing.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

The RO should schedule the veteran for a 
travel board hearing.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


